Citation Nr: 1022835	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-36 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife.




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 
1963 and from February 1964 to February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

A hearing was held on March 11, 2010, before the undersigned.  
A transcript of the hearing is in the claims file.  During 
the hearing, the Veteran submitted additional evidence that 
had not been reviewed by the RO with a waiver of the right to 
have this additional evidence reviewed by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD. The medical evidence of record 
indicates that the Veteran has been diagnosed with depressive 
disorder as well as PTSD.  Although not claimed by the 
Veteran, the Board has recharacterized the issues on appeal 
as indicated above to include an acquired psychiatric 
disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009) (a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for an acquired psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected diabetes mellitus, type 
II, has not required a regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.                 
§§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.           § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran was sent a letter in October 2006, which notified 
him that, to substantiate a claim for increased compensation, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing his or her entitlement to increased 
compensation.  The letter also explained to the Veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
The Veteran was also notified as to the assignment of 
effective dates.  These notice requirements were provided 
before the initial adjudication of the claim in December 2006 
and, therefore, there was no defect with regard to the timing 
of the notice as to these requirements.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records.  In 
addition, the Veteran was afforded a VA examination in June 
2006.  Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate.  The Board 
acknowledges that the VA examiner only reviewed VA treatment 
records and not the claims file.  Although the claims file 
was not reviewed, the manifestations of the Veteran's 
service-connected disability were described fully and the 
report provided the medical information needed to address the 
rating criteria relevant to this case.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board concludes that the Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claim and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.

LAW AND ANALYSIS

I.	Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's diabetes mellitus type II has 
been rated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.119, Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent rating is warranted 
for diabetes requiring insulin and a restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

Note 1 of Diagnostic Code 7913 provides that compensable 
complications of diabetes will be rated separately and that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
20 percent for diabetes mellitus, type II.  

The VA treatment records reveal continued treatment for 
diabetes mellitus, type II.  The records show that the 
Veteran is on a restricted diet and that he takes oral 
medications, Glipizide and Metformin, to treat his diabetes.  
The April 2008 and July 2008 VA treatment records also show 
that the examining physician encouraged the Veteran to 
exercise.  

The Veteran was afforded a VA examination in June 2006.  The 
Veteran stated that he had been on Glipizide and had good 
control of his sugars.  He had not been hospitalized for 
either ketoacidosis or hypoglycemic reaction since his 
initial hospitalization 6 years ago.  He did follow a 
restricted diet.  It was noted that the Veteran restricted 
some of his activities on account of diabetes, i.e. mowing or 
pruning because his sugars go low when he does strenuous 
activities.  He has not been on insulin ever.  The impression 
was listed as diabetes mellitus type II for 6 years and very 
well controlled.  

During the March 2010 hearing, the Veteran testified that he 
could not walk due to his diagnosed lung cancer.  
Furthermore, the Veteran stated that he only takes oral 
medication for his diabetes mellitus and that he does not 
take insulin.  However, the Veteran did state that he used an 
insulin pump on certain days due to his chemotherapy for lung 
cancer.  

In reviewing the aforementioned evidence, the Board finds 
that the Veteran's diabetes mellitus, type II does not 
warrant a disability rating in excess of 20 percent.  
Although the Veteran noted that he was using an insulin pump 
on certain days due to his chemotherapy, there is no 
indication that the Veteran's activities are regulated.  The 
Board recognizes that the Veteran stated during his June 2006 
VA examination that he restricted his own activities by not 
mowing or pruning.  Further, the Veteran testified that he 
could not walk or exercise due to his lung cancer.  However, 
no health-care provider has instructed the Veteran to avoid 
strenuous occupational and recreational activities due to his 
service-connected diabetes.  See Diagnostic Code 7913.  As 
noted above, the Veteran was encouraged by his VA physician 
to exercise.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007) (holding that medical evidence is required to show 
that occupational and recreational activities have been 
restricted, for purposes of Diagnostic Code 7913 providing a 
40 percent disability rating for diabetes when the diabetes 
requires insulin, restricted diet, and regulation of 
activities).  Therefore, the Veteran has not been shown to 
meet the criteria for an increased rating.  38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913.

In reaching this conclusion, the Board acknowledges the 
Veteran's belief that his symptoms are more severe than the 
current disability rating reflects.  The Board must consider 
the entire evidence of record when analyzing the criteria 
laid out in the ratings schedule.  While the Board recognizes 
that the Veteran is competent to provide evidence regarding 
his symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet App 492 (1992).

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher disability rating at any 
point during the instant appeal; therefore staged ratings are 
not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus, the Board finds that a 20 percent rating is 
appropriate and that there is no basis for awarding a higher 
rating for his diabetes mellitus, type II.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
disability is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization). 

In this case, the Veteran has not contended that his service-
connected disability has caused frequent periods of 
hospitalization or marked interference with employment. 
Additionally, and of greater import, the Board finds that the 
rating criteria to evaluate the Veteran's diabetes mellitus 
reasonably describe the claimant's disability level and 
symptomatology.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.          38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In conclusion, the Board finds that Veteran's level of 
disability more closely approximates the criteria for a 20 
percent disability rating and a higher rating is not 
warranted.  The preponderance of the evidence weighs against 
the Veteran's claim and, therefore, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A.            § 5107(b) 
(West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Consequently, the Veteran's claim for an 
increased disability rating in excess of 20 percent for 
diabetes mellitus, type II is denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II is denied.  


REMAND

The Veteran seeks service connection for PTSD.

To warrant service connection for PTSD, there must be medical 
evidence diagnosing the condition in accordance with VA 
regulation 38 C.F.R. § 4.125(a), a link established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the Veteran "engaged in combat with the enemy."  See also 
Hayes v. Brown, 5 Vet. App. 60 (1993).  The determination as 
to whether the Veteran "engaged in combat with the enemy" 
is made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Board may not rely strictly on 
combat citations or the Veteran's military occupational 
specialty (MOS) to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the Veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. 389 at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

In this case, there is no evidence that the Veteran has 
participated in combat.  While the Veteran's DD Form 214 
includes the Vietnam Campaign Medal, Vietnam Service Medal, 
and National Defense Service Medal, these awards are not 
indicative of combat.  Furthermore, the personnel records and 
service treatment records do not suggest that the Veteran 
participated in combat.  Therefore, the record must contain 
credible supporting evidence that corroborates the Veteran's 
statements or testimony.  See 38 C.F.R. § 3.304(f), see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In his statements, the Veteran has generally claimed that he 
was aboard helicopters in support of the 5th Special Forces 
and that he regularly encountered enemy fire, particularly 
during the month of August 1966.  The DD Form 214 reveals 
that the Veteran's military occupational specialty (MOS) was 
aviation flight control equipment repairman.  The records 
also show that the Veteran was assigned to the 499th Sig. 
Det, 281st Aviation Company, 10th Aviation Battalion.  The 
Veteran's unit is included in the list of the United States 
Army Combat Units of the War in the Republic of Vietnam from 
1966 to 1973.  In addition, in a response from the U.S. Army 
& Joint Services Records Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for Unit Records Research 
(CURR)), it was noted that the Veteran's unit was activated 
in October 1965 and was under the operational control of the 
5th Special Forces.  They were unable to find documentation 
retired by the 281st Aviation Company during the month of 
August 1966, but noted that from the period of June 4, 1966 
to December 31, 1966, the 281st Aviation Company had eight 
personnel that had died (three of whom died of non hostile 
causes).  Four personnel were killed in hostile action on 
December 3, 1966 during a search and rescue mission in Laos.  
Finally, J.M., who noted that he was a commanding officer in 
Vietnam for the 281st Assault Helicopter Company (AHC), wrote 
a letter and explained the Veteran's duties during his 
service in Vietnam.  Specifically, J.M. stated that the 
Veteran served as a combat aviation communication specialist 
and that the Veteran's unit provided combat aviation support 
for the U.S. Army's 5th Special Forces group conducting 
combat special operations through South Vietnam, Cambodia, 
and Laos.  The majority of the missions flown by the unit 
were in direct support of long range reconnaissance and 
special operations missions, conducted in an environment in 
which the aircraft crew members were consistently in harms 
way.  He explained that in flight, the Veteran was 
responsible for assisting the crews and that in the 281st 
aviation company; the missions carried extreme danger and 
almost certainty of engaging a hostile force.  

In reviewing the aforementioned evidence, the Board finds 
that the Veteran's statements are credible with respect to 
being exposed to enemy fire and he has provided evidence 
supporting his statements.  While there is no specific 
evidence of the Veteran's personal involvement in helicopter 
missions and exposure to enemy fire, corroboration of every 
detail of such a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient.  See Suozzi v. Brown, 10 
Vet. App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 
(2002).  As such, the Board will accord the Veteran the 
benefit of the doubt and finds that the Veteran's claimed 
stressor event has been sufficiently corroborated by credible 
supporting evidence.

In light of the Veteran's corroborated stressor, consisting 
of witnessing enemy fire, the Veteran should be afforded a VA 
examination to determine whether he has PTSD due to the 
corroborated in-service stressor.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Finally, as noted in the introduction, a review of the VA 
treatment records reveals that the Veteran has been diagnosed 
with depressive disorder as well as PTSD. Based on this 
diagnosis, the Board finds that the aforementioned mentioned 
VA examination should also address whether the Veteran has a 
diagnosed mental health condition other than PTSD and whether 
such other condition is related to service.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
psychiatric examination that includes 
psychological testing, and any other tests 
deemed appropriate to determine whether 
the Veteran now experiences PTSD, as a 
result of the in-service stressor of 
witnessing enemy fire.  The examiner 
should also determine whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and the 
corroborated in-service stressor.  If a 
diagnosis of some other psychiatric 
disorder, other than PTSD is deemed 
appropriate, the examiner should opine as 
to whether it is less likely than not 
(less than a 50 percent probability), at 
least as likely as not (a 50 percent or 
greater probability), or more likely than 
not (greater than 50 percent probability) 
that the Veteran's psychiatric disorder 
(other than PTSD) had its onset during 
service or is otherwise related to 
service, without regard to any stressors.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  A complete 
rationale for all opinions is requested.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


